Case 3:21-cv-30058 Document 1-8 Filed 05/19/21 Page 1 of 6




                  EXHIBITF
                Case 3:21-cv-30058 Document 1-8 Filed 05/19/21 Page 2 of 6




                                                       U.S. Department of Justice

                                                       Andrew E. Le/ling
                                                       United States Attorney
                                                       District ofMassachusetts
Main Reception: (617) 748-3100                         John Joseph Moakley U11itetl States Courthouse
                                                       J Courthouse Wtv1
                                                       Suite 9200
                                                       B0st0111 Mas.rnchusells 02210

                                                       October 21, 2020

VIA U.S. MAIL

Anthony D. Gulluni
District Attorney
Hampden District
50 State Street
Springfield, MA O1102

          RE:       Touhy Request -Investigation of the Springfield, MA Police Department's
                    Narcotics Bureau, DOJ Report dated July 8, 2020

Dear District Attorney Gulluni:

        This letter will serve as the formal tesponse of the United States Attorney's Office for the
District of Massachusetts ("USAO") to your correspondence dated August 19, 2020 and
September 14, 2020 (the "Touhy Request"). The letters, submitted pursuant to the Depattment of
Justice's ("DOJ") Touhy regulations, codified at 28 C.F.R. Part 16 Subpart B (§§ 16.21-16.29),
seeks production of "Springfield Police Department officers' false or falsified reports," as
referenced in the DOJ's July 8, 2020 report (the "Report").

       You requested that these documents be produced by September 30. We requested an
extension, to which you kindly agreed. For the reasons that follow in this final agency decision,
the USAO is unable to authorize disclosure of the materials sought in the Touhy Request.

Applicable Regulations and Standards

        As you are aware, the DOJ has promulgated regulations governing its response to a third-
pariy request for the production of documents and information. See 28 C.F.R. §§ 16.21-16.29
("Touhy regulations"). Specifically, in matters such as this where there is no proceeding and,
therefore, the United States is not a party, the Touhy regulations prohibit current and fonner
employees from disclosing "any material contained in the files of the Department" and "any
information relating to or based upon material contained in the files of the Department," unless
prior approval has been obtained from the proper Department official. 28 C.F.R. § 16.22(a).
Section 16.22(d) further requires that a Touhy request for documents include "a summary of the
information sought and its relevance to the proceeding."
           Case 3:21-cv-30058 Document 1-8 Filed 05/19/21 Page 3 of 6



District Attorney Anthony D. Gulluni
October 21, 2020
Page 2

        The statutory authority for these regulations is found in the Federal Housekeeping Act, 5
U.S.C. § 301, which authorizes the head of every Executive Branch agency to "prescribe
regulations for the govenunent of his department, the conduct of its employees, the distribution
and performance of its business, and the custody, use and preservation of its records, papers and
prope1ty." See United States ex. rel. Touhy v. Ragen, 340 U.S. 462, 468 (1951). Comis have
recognized that an agency's Touhy regulations such as those promulgated by the Department of
Justice serve the legitimate purpose of "conserve[ing] goverrunent resources when the United
States is not a party to a lawsuit and to minimize govermnent involvement in controversial matters
umelated to official business." Demers v. Buonanno, C.A. No. 12-676ML, 2012 WL 5930223, at
*3 (D. Rhode Island Nov. 2, 2012) (citing Boron Oil Co. v. Downie, 873 F.2d 67, 73 (4th Cir.
1989)); F.A. C., Inc. v. Cooperativa De Seguros De Vida, 188 F.R.D. 181, 185 (D. Puerto Rico July
21, 1999)(same)(citing Reynolds Metals Co. v. Crowther, 572 F. Supp. 288,290 (D. Mass. 1982)).
Such regulations also serve to "centraliz[e] determinations [within the agency] as to whether
subpoenas ... will be willingly obeyed or challenged," thereby avoiding "the possibilities of harm
from unrestricted disclosure in court." Touhy, 340 U.S. at 468.

        The validity of these regulations has been consistently upheld by the United States Supreme
Comi and courts in numerous jurisdictions. See, e.g., Touhy, 340 U.S. at 468 (upholding the FBI's
refusal to produce documents sought in a subpoena); Hasie v. Office of the Comptroller of the
Currency ofthe United States, 633 FJd 361 (5th Cir. 2011); United States v. Soriano-Jarquin, 492
FJd 495, 504 (4th Cir. 2007); In re Elko County Grand Jwy, 109 FJd 554, 556 (9th Cir. 1997);
Edwards v. United States Dept. of Justice, 43 F.3d 312, 316-317 (7th Cir. 1994); Solomon v.
Nassau County, 274 F.R.D. 455,457 (E.D.N.Y. 2011). In fact, agency housekeeping regulations
are accorded the full force and effect of federal law, and a court lacks the authority to compel
compliance with a subpoena or other request where such compliance is not authorized pursuant to
such regulations. See Touhy, 340 U.S. at 468.

        The submitted Touhy Request appears to have complied with the procedural requirements
of28 C.F.R. § 16.22 for seeking the approval of the relevant Department official for the documents
sought and, pursuant to § 16.24, the USAO is tasked with responding to the Touhy Request.
Production generally is authorized only if the request comports with§ 16.26(a) and if none of the
factors specified in § 16.26(b) exists with respect to the requested disclosure. 28 C.F.R. § 16.24.

       Section 16.26(a) directs Department officials to consider whether the disclosure "is
appropriate under the rules of procedure governing the case or matter in which the demand arose,"
as well as whether it "is appropriate under the relevant substantive law of privilege." Section
16.26(b), in turn, precludes disclosure where any of six enumerated factors exist. Such factors
include where "[d]isclosure would reveal investigatory records compiled for law enforcement
purposes, and would interfere with enforcement proceedings or disclose investigative techniques
and procedures the effectiveness of which would thereby be impaired." 28 C.F.R. § 16.26.

The Touhy Request At Issue

       The Touhy Request seeks tlu·ee categories of documents from the USAO:



                                                 2
              Case 3:21-cv-30058 Document 1-8 Filed 05/19/21 Page 4 of 6



District Attorney Anthony D. Gulluni
October 21, 2020
Page 3

   (I) A copy of all Springfield Police Department reports, including, but not limited to incident
       reports, investigative reports, anest reports, use-of-force reports, or contents of a "prisoner
       injury file" (as described in the Report, at 7), determined as examples where Narcotics
       Bureau officers falsified reports to disguise or hide their use of force[;]";

   (2) A copy of all Springfield Police Depaitment reports, including, but not limited to incident
       reports, investigative reports, arrest repo1ts, use-of-force reports, or contents ofa "prisoner
       injury file" (as described in the Report, at 7), determined as" ... a pattern or practice ...
       [where] officers made false reports that were inconsistent with other available evidence,
       including video and photographs ... ", and

   (3) A copy of all photographs or video/digital material determined as inconsistent with any
       Springfield Police Department officers' reports, including, but not limited to incident
       reports, investigative reports, arrest reports, use-of-force reports, or contents of a "prisoner
       injury file" (as described in the Report, at 7).

       In response, pursuant to 28 C.F.R. § l 6.26(a)(2) and (b)(S), the USAO declines to authorize
production of these documents.

    1. The Requested Information Is Privileged

       The Touhy Request seeks "all Springfield Police Department Reports ... determined as
examples where Narcotics Bureau officers falsified reports" and photographs and videos
"determined as inconsistent with any Springfield Police Department officers' reports." Touhy
Request, Aug, 19, 2020, at 4-5 (emphasis added). The documents sought are subject to the work
product and law enforcement privileges and are not appropriate for disclosure under 28 C.F.R. §
16.26(a)(2) and (b)(5).

        A request for privileged information is beyond the scope of matters that can be released
under 28 C.F.R. § 16.26(b). Disclosure is not appropriate for any information that would violate
a statute, regulation, court order, such as a sealing order, or rule of procedure, such as the grand
jury secrecy rule (Fed. R. Crim. P. 6(e)), or any privileged or classified information. Privileged
information includes, but is not limited to, the following:

        a.      Disclosures that would reveal the internal deliberation process within the
                Department of Justice, including the FBI, the Drug Enforcement Administration,
                the Bureau of Alcohol, Tobacco, Firearms and Explosives, the U.S. Attorney's
                Office, and other agencies;

        b.      Privileged attorney-client communications;

        c.      Disclosures that would reveal attorney work product;

        cl.     Disclosures of information that would threaten or endanger the lives or safety of
                any individual; and


                                                  3
             Case 3:21-cv-30058 Document 1-8 Filed 05/19/21 Page 5 of 6



District Attorney Anthony D. Gulluni
October 21, 2020
Page4

        e.      Disclosures that could interfere with ongoing criminal investigations or
                prosecutions, or reveal investigative or intelligence gathering and dissemination
                techniques, the effectiveness of which would thereby be impaired.

        First, the documents sought are subject to the work product privilege because they reflect
the thoughts and impressions of DOJ attorneys, paralegals, and investigators. "Work product that
contains 'opinions, judgments, and thought processes of counsel' receives nearly absolute
protection from discovery and must be produced only if the party seeking the work product shows
an 'extraordinary justification."' Cavanaugh v. Wainstein, 2007 U.S. Dist. LEXIS 40242, at *26
(D.C. Cir. June 4, 2007) (quoting In re Sealed Case, 676 F.2d 793, 809-10 (D.C. Cir. 1982).

        Here, there is no "extraordinary justification." As prosecutors, we are sympathetic to the
need you expressed in your letter "to meet my constitutional, statutory, and ethical obligations"
regarding disclosure of information about police misconduct. As you note in your August 19 letter
(p. 3, FN 1), however, the thoughts and impressions ofUSAO and DOJ employees contained in
the Rep01t do not amount to "factual findings and legal conclusions binding 011, or admissible in,
any court." See also Report at 2, FN 2. As such, these mental impressions are prntected from
disclosure.

       Second, this Office has determined that the documents sought are subject to the law
enforcement privilege because they would reveal investigative records compiled in connection
with an open and ongoing civil investigation. Consequently, disclosure of the requested materials
would reveal records compiled for investigative purposes and would interfere with these ongoing
law enforcement proceedings.

    2. The Requested Information Belongs To The Springfield Police Department

        The Touhy Request seeks "all Springfield Police Department rep01ts" including incident
reports, investigative repo1ts, arrest repmts, and use-of-force reports. The requested documents
belong to and originated with the Springfield Police Department (SPD). SPD produced these
documents to the USAO pursuant to a confidentiality agreement as part of our civil pattern or
practice investigation. Because these documents are available from SPD - a department with
which your office likely works daily -they should not be sought from the USAO.

       For these reasons, the USAO declines to disclose the information sought by the Touhy
Request.

Final Agency Decision

        After carefully considering your request, applying all of the above factors, and reviewing
the relevant procedural and substantive law, I have determined that your requests are improper
under the applicable substantive and procedural requirements. Therefore, I do not authorize the
disclosure of the official information that you have requested.




                                                 4
           Case 3:21-cv-30058 Document 1-8 Filed 05/19/21 Page 6 of 6



District Attorney Anthony D. Gulluni
October 21, 2020
Page 5

        The forgoing constitutes the final agency decision of the USAO in response to the Touhy
request. You have the right to seek judicial review of this decision in the federal district court
pursuant to the Administrative Procedure Act ("APA"), 5 U.S.C. § 551, el seq.

       If you have further questions, please do not hesitate to contact Assistant United States
Attorney Jennifer A. Serafyn at (617) 748-3188, or Jennifer.Serafyn@usdoj.gov.

                                                     Sincerely,



                                                     Andrew E. Lelling
                                                     United States Attorney


cc:    Jennifer A. Serafyn, AUSA




                                                 5
